Case 1:20-cv-01215-JTN-PJG ECF No. 16, PageID.385 Filed 09/21/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 ROBERT BRYANT WATTS,

        Petitioner,
                                                                    Case No. 1:20-cv-1215
 v.
                                                                    HON. JANET T. NEFF
 GREGORY SKIPPER,

       Respondent.
 ____________________________/


                                            ORDER

       This is a habeas corpus petition filed pursuant to 28 U.S.C. § 2254. The matter was referred

to the Magistrate Judge, who issued a Report and Recommendation on August 26, 2021 (ECF No.

15), recommending that this Court deny the petition and a certificate of appealability, and

recommending that the Court not certify that an appeal would not be taken in good faith. The

Report and Recommendation was duly served on the parties. No objections have been filed, see

28 U.S.C. § 636(b)(1), and the Court issues this Order. The Court will also issue a Judgment in

this § 2254 proceeding. See Gillis v. United States, 729 F.3d 641, 643 (6th Cir. 2013) (requiring

a separate judgment in habeas proceedings). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation of the Magistrate

Judge (ECF No. 15) is APPROVED and ADOPTED as the Opinion of the Court and the petition

for habeas corpus relief (ECF No. 1) is DENIED for the reasons stated in the Report and

Recommendation.

       IT IS FURTHER ORDERED that a certificate of appealability pursuant to 28 U.S.C.

§ 2253(c) is DENIED as to each issue asserted. See RULES GOVERNING § 2254 CASES, Rule 11
Case 1:20-cv-01215-JTN-PJG ECF No. 16, PageID.386 Filed 09/21/21 Page 2 of 2




(requiring the district court to “issue or deny a certificate of appealability when it enters a final

order”). Petitioner has not demonstrated that reasonable jurists would find the Court’s rulings

debatable or wrong. Slack v. McDaniel, 529 U.S. 473 (2000); Murphy v. Ohio, 263 F.3d 466, 466-

67 (6th Cir. 2001).

       IT IS FURTHER ORDERED that the Court does not certify that an appeal would not be

taken in good faith.



Dated: September 21, 2021                                       /s/ Janet T. Neff
                                                              JANET T. NEFF
                                                              United States District Judge




                                                 2
